           Case 1:21-cv-00173-AT Document 7 Filed 02/03/21 Page 1 of 1

                                                                                FILED IN CLERV~S OFFICE
                                                                                      U.S.D.C. ~arita
                      IN THE UNITED STATES DISTRICT COURT                            FEB t ~ 202’
                     FOR THE NORTHERN DISTRICT OF GEORGIA                                   TTEH, Cleth
                                ATLANTA DIVISION


 YAMAN F. TAYLOR                                    Civil Action No. 1 :21-cv-0173-AT

                        Plaintiff,
                                                    NOTICE OF DISMISSALWITH
 vs.                                                PREJUDICE

MACYS.COM, LLC (OHIO)

                        Defendant,




       Pursuant to Civ. R. 41 (a)(1)(A), Plaintiff Yaman F. Taylor hereby gives notice that

Plaintiffs complaint and all claims against the Defendant in the above-captioned action, are

voluntarily dismissed with prejudice. The parties shall bear their own costs.




                                                     Respectfully submitted,



                                                   41≤nan F. ‘E~91oV
                                                    7515G      tD
                                                    Jonesboro, GA 30236
                                                     Pro Se
